IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH SHAWN MCINTOSH,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5525

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 1, 2017.

An appeal from an order of the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Joseph Shawn McIntosh, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.